Title: From Thomas Jefferson to Thomas Chittenden, 12 July 1792
From: Jefferson, Thomas
To: Chittenden, Thomas



Sir
Philadelphia July 12. 1792.

I had the honor of inclosing to you on the 9th. instant copies of some papers I had received from the British minister here, and I have now that of forwarding some received from him this day. I must renew my entreaties to your Excellency that no innovation in the state of things  may be attempted for the present. It is but lately that an opportunity has been afforded of pressing on the court of Gr. Britain our rights in the quarter of the posts, and it would be truly unfortunate if any premature measures on the part of your state should furnish a pretext for suspending the negociations on this subject. I rely therefore that you will see the interest even of your own state in leaving to the general government the measures for recovering it’s rights, and the rather as the events to which they might lead are interesting to every state in the highest degree. I have the honor to be with sentiments of perfect respect Your Excellency’s Most obedt. & most humble servt

Th: Jefferson

